department of the treasury internal_revenue_service washington d c date number release date cc psi frev-109579-00 uilc memorandum for roland barral cc lm fsh area_counsel from donna m young cc psi acting branch chief subject application of the sec_6707 penalty this responds to your inquiry and our discussions regarding the sec_6707 penalty consequences for a promoter’s failure_to_register a tax_shelter under sec_6111 you have determined that the investment in question is a tax_shelter within the meaning of sec_6111 and that the promoter likely did not register the shelter as required by sec_6111 this memorandum addresses some of the general issues that have been raised this memorandum constitutes chief_counsel_advice chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement chief_counsel_advice is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their 1all references to the code or regulations in this memorandum are to the code and regulations as in effect for the years involved in these transactions nothing in this memorandum relates in any manner to the new tax_shelter regulations issued date frev-109579-00 representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice issue sec_1 is there a statute_of_limitations for assessing the penalty under sec_6707 for failure_to_register a tax_shelter if the service obtained details of the shelter and promotion activity through prior administrative actions against the promoter could the sec_6707 penalty now be avoided through a theory of substantial compliance or laches how is the penalty under sec_6707 calculated what procedural rights exist to contest a penalty assessed under sec_6707 conclusion sec_1 there is no statute_of_limitations for assessing the penalty under sec_6707 for a failure_to_register a tax_shelter the fact that the service obtained information regarding the shelter and promotion activity through prior proceedings against the promoter does not absolve the promoter’s obligations under sec_6111 in this case there was neither actual nor substantial compliance by the taxpayer furthermore the government has not unreasonably or unfairly delayed the application of the sec_6707 penalty in this case and in any event the equitable doctrine_of laches is inapplicable to the government therefore the relevant issue is whether the promoter properly registered the shelter not the length of time the service takes to assert the penalty the penalty under sec_6707 in this case is based on percent of the aggregate amount invested in the shelter frev-109579-00 if a penalty is assessed under sec_6707 the taxpayer will have an opportunity to request abatement at administrative levels if the taxpayer wishes to litigate the issue the taxpayer must pay the penalty and institute refund proceedings law and analysis sec_6111 requires certain specially identified tax_shelters to register the term tax_shelter is defined by sec_6111 to include any investment with respect to which any person could reasonably infer from the representations made or to be made in connection with the offering_for_sale of interests in the investment that the tax_shelter_ratio for any investor as of the close of any of the first years ending after the date on which such investment is offered for sale may be greater than to and which is a substantial investment the tax_shelter_ratio means with respect to any year the ratio which a the aggregate amount of the deductions and percent of the credits which are represented to be potentially allowable to any investor under subtitle a for all periods up to and including the close of such year bears to the b the investment_base as of the close of such year sec_6111 if an investment qualifies as a tax_shelter under sec_6111 its organizer must register the tax_shelter not later than the day on which the first offering_for_sale of interests in the shelter occurs sec_6111 for these purposes the term tax_shelter_organizer means the person principally responsible for organizing the tax_shelter sec_6111 if the person principally responsible for organizing the tax_shelter fails to timely register the shelter the obligation falls to any other person who participated in the organization of the tax_shelter sec_6111 finally if none of the organizers timely register a tax_shelter any person participating in the sale or management of the shelter at a time when the shelter should have been registered sec_6111 sec_6707 imposes a penalty on a person who is required to register a tax_shelter under sec_6111 but fails to do so or files false or incomplete information sec_6707 indicates that the penalty under paragraph a is equal to the greater of percent of the aggregate amount invested in the tax_shelter or dollar_figure the penalty under sec_6707 may be assessed at any time without regard to sec_6501 or other statutes of limitations outside the internal_revenue_code frev-109579-00 there is no specific code provision providing a statute_of_limitations for the assessment of sec_6707 penalties however sec_6707 is part of subchapter 68b of the code and sec_6671 provides that subchapter 68b penalties and liabilities are assessed and collected in the same manner as taxes sec_6501 provides the generally applicable statute_of_limitations for assessing taxes the sec_6501 limitations_period i sec_3 years from when the return was filed if no return was filed or a false_or_fraudulent_return was filed the tax may be assessed at any time as explained below the rules of sec_6501 apply to return-based liabilities ie tax_liabilities or other liabilities required to be shown on a tax_return or related to or based on a return if a penalty is not a return-based penalty the service may assess the penalty at any time neither sec_6501 nor any other statute_of_limitations applies in such a case the service has successfully argued that no statute_of_limitations applies to the promoter penalties under sec_6700 and sec_6701 and thus these penalties may be assessed at any time the courts have rejected both the application of sec_6501 and another statute_of_limitations not found in the internal_revenue_code u s c see 952_f2d_920 6th cir 977_f2d_1296 8th cir 980_f2d_872 2d cir and 908_f2d_18 5th cir by contrast the service was not successful in arguing that no statute_of_limitations applies to the sec_6672 trust fund recovery penalty which is imposed on corporate officers and other responsible persons if withheld employment_taxes are not paid_by the employer to the government 68_f3d_69 3d cir aff’g no d n j acq a o d 1996_2_cb_1 in lauckner the service argued that sec_6501 does not apply because the sec_6672 penalty is not reported on any return by the corporate officer or other responsible_person against whom the penalty is assessed but instead is triggered by conduct of the responsible_person which is not reported on any return the district_court and the court_of_appeals rejected this argument and concluded that sec_6501 applies to this penalty because the penalty does not create a liability that is separate and distinct from the underlying employment_tax liability in other words the penalty imposed on the responsible_person is simply an enforcement mechanism for collecting the employment_tax liability imposed on the employer the penalty is therefore based on the employment_tax return and thus the filing of frev-109579-00 the return triggers the running of the statute_of_limitations applicable to the penalty an additional reason for rejecting the service’s litigating position was that for many years the service had maintained a contrary administrative position ie that sec_6501 did apply to the penalty it was improper for the service to change its long- held position without first announcing the change by publishing a revenue_ruling or other document and providing an explanation based on this case law we conclude that the sec_6707 penalty is not a return-based penalty first we note that the form_8264 used for registration of a tax_shelter is not a tax_return because the form does not show or declare any liability second although the form_8264 supplies information to the service it is not an information_return as defined in sec_6724 third the form_8264 is not attached to or otherwise related to any_tax return of the tax_shelter promoter or organizer fourth the present issue is easily distinguishable from lauckner although in both situations the penalty is triggered by a failure to perform a required act the situations differ in that the sec_6707 penalty is truly separate and distinct from any liability of the tax_shelter_organizer or other person also unlike the situation in lauckner the service would not be reversing a prior long-held administrative position in reaching an adverse conclusion on this issue thus we conclude that neither sec_6501 nor any other statute_of_limitations applies to the assessment of this penalty the service may assess the penalty at any time without regard to when interests in the shelter were sold this is true both if no form_8264 was filed or if a misleading incomplete false or fraudulent form_8264 was filed as a caveat prior irm dollar_figure explicitly stated that penalty assessments under sec_6707 will not have a statute_of_limitations in every case this indicates that there may be some cases in which a statute_of_limitations would apply as stated above we believe that a statute_of_limitations never applies to a penalty asserted under sec_6707 sec_6707 however provides for a minor penalty for the failure to include a tax_shelter_identification_number on a return we do not opine on whether the penalty under sec_6707 is subject_to a statute_of_limitations 2we recognize that a taxpayer could attempt to analogize a form_8264 to an information_return for purposes of invoking the three year statute of sec_6501 however we would not expect such an argument in your case due to the unlimited statute_of_limitations under sec_6501 for the failure_to_file a return frev-109579-00 the sec_6707 penalty cannot be avoided through a theory of substantial compliance or laches despite the service’s awareness of the shelter and the promotion activity as has been discussed there is no statute_of_limitations on the assessment of penalties under sec_6707 for a failure_to_register a tax_shelter under sec_6111 in the present case the service has had knowledge of the shelter the promoter’s activity and the identity of the investors through prior proceedings because the service obtained information regarding the shelter and the promotional activity through prior proceedings against the promoter and various investors it is possible that the promoter may attempt to assert that it has substantially complied with the requirements of sec_6111 that is because the service obtained the relevant information from the promoter in another manner the promoter should be treated as substantially complying with sec_6111 such an argument could potentially have merit if the promoter had attempted to comply with sec_6111 but failed to satisfy all of the technical requirements however in the present case the shelter was not registered and the service was forced to obtain its present knowledge through burdensome administrative and judicial proceedings under such circumstances the promoter should not be considered to have substantially complied with the requirements of sec_6111 sec_6111 was intended to establish a mechanism through which the service could easily identify tax_shelters and those who invest in tax_shelters therefore the fact that the promoter may have provided information to the service in the course of its prior proceedings should not constitute substantial compliance with sec_6111 when the information was obtained in the type of proceedings that sec_6111 was intended to bypass it is well established that there is no defense of substantial compliance for failure to comply with the essential requirements of the governing statute see 896_f2d_218 7th cir see also 74_tc_458 69_tc_837 rockwell inn ltd v commissioner tcmemo_1993_158 moreover substantial compliance cannot be applied if to do so would defeat the policies of the underlying statutory provisions see 719_f2d_1001 9th cir in the present case the promoter’s actions did not comply with the essential elements of the statute that were intended to enable the service to easily identify the shelter and the investors although the promoter will not be able to claim substantial compliance as a defense to the application of the penalties under sec_6707 there is an additional issue about whether the service’s delay in asserting the penalty could give rise to the equitable defense of laches the doctrine_of laches is an equitable principle that bars recovery in circumstances in which a plaintiff's delay in seeking a judicial frev-109579-00 remedy prejudices a defendant to prevail a party invoking this equitable principle must show that plaintiffs unreasonably delayed in bringing suit and that defendants were prejudiced by this delay the mere_lapse_of_time does not constitute laches 468_f2d_1164 6th cir as a fundamental matter it is widely recognized that laches will not bar a claim by the government see u s v kirkpatrick u s wheat story j the government can transact its business only through its agents and its fiscal operations are so various and its agencies so numerous and scattered that the utmost vigilance would not save the public from the most serious losses if the doctrine_of laches can be applied to its transactions this fundamental recognition applies to tax matters as well simply put laches is not a defense to the enforcement of tax claims by the 310_us_414 see also 273_f2d_23 9th cir cert_denied 363_us_820 despite this historic and continuing line of cases the issue is relevant due to a recent fifth circuit case addressing the sec_6700 penalty while the court in that case held that there was no statute_of_limitations for the sec_6700 penalty it also stated our holding today doubtless falls athwart the fond hopes of many a taxpayer and it is perhaps cold comfort to note that the doctrine_of laches does remain -- the only curb on irs penalty-assessment power under sec_6700 908_f2d_18 5th cir we do not believe that the sage case represents a departure from the traditional view that laches will not bar a claim by the government other circuits have continued to explicitly hold that laches will not bar an action by the service see 968_f2d_898 9th cir see also taylor v commissioner unreported u s tax cas cch pbig_number a f t r 2d ria 10th cir but see u s v administrative enterprises 46_f3d_670 7th cir the court does not find laches but expresses the view that laches could bar certain types of government actions it is significant that even within the firth circuit the sage language is recognized as dicta at odds with established precedent see marre and agritech enterprises inc v u s u s tax cas cch pbig_number a f t r 2d ria s d of tex additionally a subsequent fifth circuit case expressed the more traditional view that laches may not be asserted against the united_states when it is acting in its sovereign capacity to enforce a public right or protect the public interest see in re 22_f3d_631 5th cir further we note that the service has not been unreasonably slow in asserting this penalty the cases arising from this shelter all involved partnership frev-109579-00 audit proceedings which for the years involved postponed consideration of penalties on the partners until the end of the proceedings thus the service reasonably did not turn its full attention to penalties until after resolution of the partnership proceedings also all the parties and the promoter were made aware that the service planned to impose penalties after completion of the partnership proceedings what constitutes the aggregate amount invested for purposes of sec_6707 sec_6707 indicates that the penalty imposed for failure to comply with the registration requirements is the greater of percent of the aggregate amount invested in the shelter or dollar_figure from the plain language of the statute it is clear that the penalty is based on the aggregate amount invested in the tax_shelter which may have very little relation to amounts received by the party subject_to the penalty temp sec_1 6707-1t q a-1 specifies that for purposes of the penalty the aggregate amount invested in the tax_shelter is computed in the manner prescribed in temp sec_301_6111-1t a-21 thus the aggregate amount invested is equivalent to the aggregate investment used for determining if a tax_shelter investment is a substantial investment under sec_6111 temp sec_301_6111-1t q a-21 specifies that the aggregate amount offered for sale is the aggregate amount to be received from the sale of interests in the investment and includes all cash the fair_market_value of all property contributed and the principal_amount of all indebtedness received in exchange for interest in the investment regardless of whether the proceeds of the indebtedness are included in the investment_base it is important to note that the aggregate amount invested for purposes of sec_6707 may exceed the investment_base under sec_6111 it is also important to note that an interest in a tax_shelter is defined broadly see temp sec_301_6111-1t q a-42 and temp sec_301_6112-1t q a-7 thus the aggregate amount invested for purposes of sec_6707 as well as sec_6111 would not be limited to amounts that the investors pay for a shelter plan but would also include amounts that the investors contribute to the shelter itself 3to our knowledge only one reported case addresses the penalty under sec_6707 in re 109_br_434 bankr w d wash however that case involved stipulated amounts and so provides little insight into the calculation of the penalty frev-109579-00 what procedural rights exist to contest a penalty assessed under sec_6707 prior irm provided a procedure for abating the penalty based on reasonable_cause if the penalty was not abated the taxpayer could file a written protest and request an appeals_conference if appeals did not abate the penalty it would have to be paid upon notice_and_demand under sec_6303 after payment of the penalty the taxpayer could file a refund claim and if necessary a lawsuit to recover the penalty we are aware that this section has been removed from the irm however until the service adopts an alternative procedure for assessing the sec_6707 penalty we believe that the prior procedure would still be followed we wish to supplement the above procedure by specifying that a taxpayer that wishes to litigate the sec_6707 penalty must pay the penalty first there is no pre-payment forum for litigating the sec_6707 penalty the tax_court is a court of limited jurisdiction that is jurisdiction may be exercised by the tax_court only to the extent specifically and expressly conferred on it by congress generally jurisdiction is conferred on the tax_court to redetermine the correct amount of a deficiency or of transferee or fiduciary_liability in income estate gift and generation-skipping taxes determined by the commissioner to issue declaratory judgements as to certain limited types of tax disputes and to decide certain disclosure administrative cost and partnership actions a penalty assessed under sec_6707 is not within the jurisdiction conferred upon the tax_court sec_6211 specifies the term deficiency to mean the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of the sum of the amount shown as tax by the taxpayer upon his return plus the amounts previously assessed or collected without assessment over the amount of rebates sec_6707 is found in subtitle f chapter thus the term deficiency does not encompass a penalty due under sec_6707 and the service may assess and collect the penalty without issuing a notice_of_deficiency certain penalties imposed by subchapter_b of chapter are explicitly exempted from the deficiency procedures see sec_6706 and sec_6713 an inference could arguably be drawn from such explicit exemptions that other penalties are subject_to deficiency procedures if no explicit exemption has been provided we would however reject such an inference based on the language of sec_6211 in this context we find it significant that the tax_court has concluded that other penalties lacking such an explicit exemption are not subject_to the deficiency procedures see 77_tc_1255 percent penalty assessment under sec_6672 for taxes imposed under subtitle c not subject_to tax_court jurisdiction robertson v commissioner t c memo frev-109579-00 penalty imposed under sec_6654 for underpayment of estimated_tax attributable to tax shown on return not subject_to tax_court jurisdiction please let us know if we can be of any further assistance in your development of this case
